446 F.2d 48
UNITED STATES of America, Appellee,v.Robert Glenn JONES, Appellant.
No. 15433.
United States Court of Appeals, Fourth Circuit.
July 1, 1971.

James R. Austin, Des Moines, Iowa, on brief for appellant.
Birg E. Sergent, Asst. U.S. Atty., on brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Robert Glenn Jones pleaded guilty to a charge of stealing two suitcases that had arrived at Woodrum Airport, in Roanoke, Virginia, after a flight from Denver, Colorado, on airplane belonging to a common carrier.  He was convicted of violating 18 U.S.C.A. 659 on his plea of guilty.


2
On this appeal he contends that the two suitcases did not constitute a part of an interstate shipment within the meaning of 18 U.S.C.A. 659, because they had reached their final destination and had been delivered by the common carrier to airport employees.  We reject this contention.  While the baggage had arrived in the state of destination it had not been delivered to its owner so that the interstate shipment was not yet complete.  Cf., United States v. Maddox, 394 F.2d 297 (4 Cir. 1968).  Therefore, Jones' unlawful taking of the suitcases constituted a clear violation of 18 U.S.C.A. 659.


3
Deeming oral argument unnecessary, we grant the government's motion for summary affirmance, and affirm the judgment of the district court.


4
Affirmed.